Exhibit 10.5 JOA 89-03 Revised OPERATING AGREEMENT DATED , 2011 OPERATOR WEST TEXAS ROYALTIES, INC. (“WTR”) 1lainview, Texas 79072 CONTRACT AREA Tract 1: 80 Acres, more or less, being the West half (W/2) of the Southeast Quarter (SE/4) of Section 27, Block 2, E.T. RR. Co. Survey, Abstract 106, Eastland County, Texas and the Rock Operating No. 1 C. M. Knott well located 467’ FWL and 467’ FNL of the W/2 of the SE/4. Tract 2: 40 Acres, more or less, being the Northeast Quarter (NE/4) of the Northeast Quarter (NE/4) of Section 27, Block 2, E.T. RR. Co. Survey, Abstract 106, Eastland County, Texas and the Dallas Production No. 1 Rutherford well located 467’ FNL and 467’ FEL of the NE/4. . JOA 89-03 Revised TABLE OF CONTENTS Article Title
